Exhibit 8.1 SUBSIDIARIES OF GILAT SATELLITE NETWORKS LTD. Gilat Satellite Networks Ltd. has the following significant wholly owned subsidiaries: 1 Gilat Satellite Networks (Holland) B.V. Netherlands 2 Gilat Colombia S.A. E.S.P Colombia 3 Gilat to Home Peru S.A Peru 4 Gilat do Brazil Ltda. Brazil 5 Gilat Satellite Networks (Mexico) S.A. de C.V. Mexico 6 Wavestream Corporation USA/Delaware 7 Gilat North AmericaLLC (former name: Raysat Antenna Systems LLC) USA/Delaware 8 Gilat Australia Pty Ltd Australia 9 Gilat Satellite Networks (Eurasia) Limited Liability Company Russia 10 Gilat Satellite Networks MDC (Moldova) Moldova 11 Raysat Bulgaria EOOD Bulgaria 12 Gilat Satellite Communication Technology (Beijing) Ltd. China
